On Motion for Rehearing.
Appellant contends this court erred in failing to require the trial court to issue findings of fact and conclusions of law pursuant to Code Ann. § 81A-152 (a). The detailed “narration” of proceedings issued by the trial court, concurred in by the parties, complies with Code Ann. § 81A-152 (a) sufficiently to afford a basis for review. The appellant, however, while arguing certain bankruptcy esoterics more urgently and cogently on motion for rehearing, provides no record of the bankruptcy proceeding on which it bases its contention of error below; and hence has still not borne its burden to prove that the trial court erred.

Motion for rehearing denied.